Citation Nr: 1415962	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-43 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for mechanical low back pain with spondylosis, evaluated as 10 percent disabling from August 20, 2009, to May 20, 2010, and as 40 percent disabling from May 21, 2010.

2.  Entitlement to a total disability evaluation based upon individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to July 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted an increased rating of 10 percent for mechanical low back pain with spondylosis L5, effective August 20, 2009.

In an August 2010 rating decision, the RO granted an increased rating of 40 percent for the service-connected mechanical low back pain with spondylosis L5, effective May 21, 2010.  The issues of an increased rating for mechanical low back pain with spondylosis L5 remains on appeal remain on appeal.  AB v. Brown, 6 Vet. App. 35   (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran presented testimony before the undersigned at a May 2012 Travel Board hearing.  A transcript of the hearing is of record.

In his May 2012 statement, the Veteran's private physician, R.A.C., indicated that as a result of chronic low back pain, the Veteran had gained a significant amount of weight, which had resulted in respiratory problems.  The Veteran has not filed a claim for service connection for a respiratory disability secondary to the service-connected mechanical low back pain with spondylosis L5.  However, to the extent that the Veteran would like to pursue a claim for service connection for this disability, he should consider filing an appropriate claim with his local RO.  

Since the Veteran has argued that his service-connected low back disorder has impacted on his ability to work, the Board finds that his increased rating claim includes a claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009), and has added this issue as another matter for current appellate review.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period beginning August 20, 2009, and ending March 11, 2010, the Veteran's mechanical low back pain with spondylosis L5 was manifested by forward flexion of no less than 90 degrees and combined range of motion of the thoracolumbar spine of no less than 250 degrees; there was no evidence of intervertebral disc syndrome, associated neurological deficit or ankylosis.

2.  For the period beginning March 12, 2010, the Veteran's mechanical low back pain with spondylosis L5 is manifested by intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 6 weeks in a 12-month period.


CONCLUSIONS OF LAW

1.  For the period beginning August 20, 2009, and ending March 11, 2010, the criteria for a rating in excess of 10 percent for mechanical low back pain with spondylosis L5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  For the period beginning March 12, 2010, the criteria for a 60 percent rating, but no higher, for mechanical low back pain with spondylosis L5 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or a test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2009 letter.  The Veteran was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claims, in the October 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in October 2009 and May 2010, to evaluate his low back disability.  

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 
Under the General Rating Formula for Diseases and Injuries of the Spine (general rating formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  
Id.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Analysis

Period beginning August 20, 2009, and ending March 11, 2010

In order to warrant a rating in excess of 10 percent, the Veteran's low back disability must be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (Diagnostic Code 5235-5242); or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months (Diagnostic Code 5243).  

The Veteran underwent a VA examination in October 2009.  He complained of severe low back pain that radiated to both legs, moderate stiffness, and severe weakness in the legs approximately twice a week that lasted for 2 hours at a time.  He also reported flare-ups of low back pain every morning, which lasted for several hours, and caused increased pain, stiffness and leg weakness, and severe impairment of daily activities.  He also reported that he used a cane to assist in ambulation, and impairment in walking, including unsteadiness that resulted in falling.  He denied any history of surgery or hospitalizations related to the low back disability.  

On physical examination, gait, posture, position of the head, and curvature of the spine were all normal.  In addition, inspection of symmetry in appearance and inspection of symmetry and rhythm of spinal motion were normal, and there was no evidence of ankylosis.  Range of motion was essentially normal.  There was painful motion and tenderness of the thoracolumbar spine, but there was no objective evidence of fatigue, weakness, lack of endurance, incoordination, muscle spasm, effusion, instability, weakness, redness, heat, or abnormal movement.  The examiner also noted that there was no additional loss in range of motion, fatigue, weakness, lack of endurance, or incoordination after repetitive testing.  Neurological examination was normal, and the Veteran denied any incapacitating episodes during the previous 12 months.  

This evidence reflects that for this period, the Veteran was able to flex forward beyond 60 degrees and had a combined range of motion far in excess of 120 degrees.  There was also no evidence on VA examination or anywhere else in the record of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or any neurological deficits.  Furthermore, neurological examination in October 2009 was normal.  The evidence is therefore also against a separate rating for neurologic impairment associated with the Veteran's low back disability.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted for this period under the general rating formula.

Furthermore, in regards to DeLuca criteria, the October 2009 VA examiner acknowledged that during repetitive testing, there was no additional loss of motion, no weakness, fatigability, lack of endurance, or incoordination.  Furthermore, there is no medical evidence to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.  
The Board notes that in an October 2010 statement, the Veteran's private primary care physician, Dr. R.A.C., noted that he had been treating the Veteran for intervertebral disc syndrome since January 2010, which was secondary to his service-connected mechanical low back pain with spondylosis.  Furthermore, the Veteran reported during private treatment on March 9, 2010, that he had been prescribed bed rest for his low back disability at every visit.  However, as discussed below, there is no documentary evidence of any incapacitating episodes or physician-prescribed bed rest for the Veteran's low back disability until March 12, 2010.  Therefore, a rating in excess of 10 percent under Diagnostic Code 5243 is not warranted for the period beginning August 20, 2009, and ending March 11, 2010.

Period beginning March 12, 2010

In order to warrant a rating in excess of 40 percent, the Veteran's low back disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine (Diagnostic Code 5235-5242); or incapacitating episodes having a total duration of at least six weeks during the past 12 months (Diagnostic Code 5243).  

The Veteran underwent a VA examination in May 2010.  Active and passive range of motion was very limited, with forward flexion only to 20 degrees with pain beginning at 20 degrees.  However, there is no medical evidence showing that the Veteran experienced unfavorable ankylosis of the entire thoracolumbar spine.  Consequently, the Board finds that a rating in excess of 40 percent is not warranted under the general rating formula.

In regards to DeLuca criteria, the May 2010 VA examiner acknowledged that during the Veteran's repetitive testing, there was no additional loss of motion, no worsening of pain, and no weakness, fatigability or incoordination.  Furthermore, there is no medical evidence to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 40 percent.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.  
However, the Board notes that in March 24, 2010, correspondence, Dr. R.A.C., the Veteran's private primary care physician, indicates that the Veteran was placed on bed rest for 42 days (6 weeks) for treatment of his service-connected chronic low back pain, degenerative disc disease.  Thereafter, in an August 2010 statement, Dr. R.A.C. indicated that the Veteran had intervertebral disc disease, for which he had been placed on bed rest for in the past, including an episode requiring 42 days of bed rest.  As noted above, in an October 2010 statement, Dr. R.A.C. noted that he had been treating the Veteran for intervertebral disc syndrome since January 2010, which was secondary to his service-connected mechanical low back pain with spondylosis.  March 2010 treatment records from Dr. R.A.C. note that the Veteran had been prescribed bed rest at every visit for treatment of his back pain.  In correspondence dated in February, March and May 2012, Dr. R.A.C. indicated that he was prescribing the Veteran 20 (approximately 3 weeks) days, 10 days (approximately 1 1/2 weeks) and 12 days (approximately 2 weeks) of bed rest, respectively.  The Board notes that this totals approximately 6 weeks of incapacitating episodes during 2012.  The Board also notes that during his May 2012 Travel Board hearing, the Veteran testified that during the previous few years, he had consistently been prescribed bed rest for at least 10 days at a time for his low back disability.

The Board notes that pursuant to Diagnostic Code 5243, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Based on Dr. R.A.C.'s October 2010 statement (wherein he indicated that he started treating the Veteran in January 2010), and the private treatment records, which show appointments in January, February and March 2010, the Board finds that the Veteran was treated at least once a month by Dr. R.A.C. for his low back disability.  The Board also acknowledges that the Veteran reported during treatment in March 2010 that he had been prescribed bed rest at all of his appointments.  Notwithstanding this evidence, however, the Board finds that the first notation of the Veteran being prescribed bed rest is the March 12, 2010, private treatment records.  He was then subsequently prescribed 42 days (6 weeks) of bed rest for his low back disability by Dr. R.A.C. on March 24, 2010.  In the absence of any evidence to the contrary, and in giving the benefit of the doubt to the Veteran, the Board finds that as there is evidence of incapacitating episodes of low back pain treated with physician-prescribed bed rest for at least 6 weeks for the low back disability, starting as early as March 12, 2010, and no evidence to support a finding that the low back disability has improved since the last round of incapacitation in May 2012, a 60 percent rating is warranted under Diagnostic Code 5243 beginning March 12, 2010.  This is the highest rating available under this diagnostic code.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (1) (2013).

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is considered contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b) (1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by complaints of pain, limitation of motion, and incapacitating episodes.  This symptomatology is contemplated by the rating criteria.  The Veteran has also reported that his low back disability has caused interference with employment, and the issue of entitlement to a TDIU is discussed further in the remand below.  However, the Board notes that the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The rating schedule is meant to compensate for considerable time lost from work.  38 C.F.R. § 4.1 (2013).  Therefore, the Board finds that the current 10 and 60 percent scheduler ratings contemplate the effects of the Veteran's low back disability on his occupation and daily functioning for the time period when they are assigned, and the disability is not manifested by symptoms outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

For the period beginning August 20, 2009, and ending March 11, 2010, a rating in excess of 10 percent for mechanical low back pain with spondylosis L5 is denied.

For the period beginning March 12, 2010, a 60 percent rating, but no higher, for mechanical low back pain with spondylosis L5 is granted, subject to the statutes and regulations governing the payment of monetary benefits.





REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).   In this case, the Veteran claims that he is unemployable due to his service-connected low back disability.  See the Veteran's May 2012 Travel Board hearing transcript.  In this regard, the Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Here, the most recent examiner did not find that the Veteran was unemployable as a result of his service-connected low back disability, however; the Veteran has reported since that time that his disability has worsened and that he is not able to work as a result of his current symptomatology.  There is no other recent opinion of record.  Consequently, the Board finds that a new examination is warranted to determine whether the Veteran's low back disability and other service-connected disability precludes him from securing or following a substantially gainful occupation.  

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The examiner should also provide an opinion as to whether the service connected low back disability, together with his other service connected disabilities, preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him. 

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

2.  The agency of original jurisdiction (AOJ) should adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the percentage requirements for TDIU, extraschedular consideration should be accomplished in accordance with 38 C.F.R. § 4.16(b) (2013).  If any benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


